         Case 1:20-cr-10111-RWZ Document 172 Filed 07/12/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
  UNITED STATES OF AMERICA,

                             v.
                                                            Case No. 20-cr-10111-RWZ
  CHARLES LIEBER,

                       Defendant.



                  DECLARATION OF DEFENDANT CHARLES LIEBER

       Pursuant to Title 28 U.S.C. § 1746, I, CHARLES M. LIEBER, declare as follows:

       1.      I am the defendant in the above captioned matter and submit this declaration in

support of my Motion to Suppress Post-Arrest Statements.

       2.      At the time of my arrest, on January 28, 2020, I was 60 years old and suffering

from follicular lymphoma.

       4.      Since my diagnosis in 2013, doctors have treated my follicular lympohoma with

chemotherapy, radiation and immunotherapy treatments. These different treatments at times have

resulted in hospitalizations, bleeding, hepatitis, and colitis, amongst other side effects.

       4.      In Fall 2016, I experienced bone pain and physical weakness symptomatic of

active cancer recurrence. By February 2017, the cancer spread throughout my lymph nodes from

my neck, through my chest and abdomen to the groin, spread to my spleen, and spread

throughout my skeleton, including my spine, ribs and hip. At that time, doctors graded my

cancer 3A.

       5.        In Fall 2018, my bone pain and fatigue increased. A PET/CT scan in the

beginning of October 2018 indicated new cancer activity in my hip and rib bones. By December
           Case 1:20-cr-10111-RWZ Document 172 Filed 07/12/21 Page 2 of 3




2018, the fatigue and bone pain became very severe, indicating rapid disease progression. A

PET/CT scan taken on December 24, 2018 showed extensive spreading of the cancer.

          7.    The bone pain was becoming intolerable in late December/early January, 2018.

My doctor prescribed steroids which I continued through July 2019.

          8.    At the end of January 2019, I began a new treatment, but I had to stop after just a

few months because I developed severe colitis and hepatitis as side effects of the treatment. In

2019, my colitis was so severe that for a period of time I took daily trips for blood work and IV

fluids.

          10.   On the day of my arrest, I was frail and weak. The cancer in my skeleton caused

extreme bone pain. In addition to pain from the cancer and colitis, I suffered from nausea,

uncontrolled stomach cramping, and diarrhea.

          11.   Upon arrest, I did not believe I was free to leave. I was handcuffed behind my

back for a period of time, brought to a police station, and questioned for several hours. I had not

yet eaten a meal. At one point I was offered something to eat but declined out of fear that I

would have colitis-related issues while under arrest. I was disoriented and the whole event

exacerbated my feelings of weakness.

          13.   Once the government agent read me my rights, I wanted a lawyer. I requested a

lawyer. I understood the agent’s interruption of my request for a lawyer as a denial of my

request. I had never been arrested before. When the government agent interrupted my request

for a lawyer, pressed forward, and said he would have to start reading the rights again, I felt that

I had no choice but to answer his questions. My physical state made me vulnerable and easily

intimidated. Because of my physical condition that day, I did not have the strength or stamina to

reiterate any more forcefully than I did my request for counsel.



                                                  2
Case 1:20-cr-10111-RWZ Document 172 Filed 07/12/21 Page 3 of 3
